                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

SHONNON SAWER,

             Plaintiff,                                 CASE NO. 18-11534

                                                        HON. MARIANNE O. BATTANI

JAMES DIMON, ET AL.,

           Defendants.
_________________________/


             ORDER ADOPTING REPORT AND RECOMMENDATIONS

      On May 16, 2018, Plaintiff filed a pro se civil complaint, alleging a violation of the

Real Estate Settlement Procedures Act (“RESPA”, 12 U.S.C. § 2601, et seq. [ECF No.

1]. Defendant JPMorgan Chase Bank, N.A. filed on June 14, 2018 a Motion to

Dismiss under Fed.R.Civ.P. 12(b)(6) [ECF No. 12] and Defendants Dimon, Lake and

Directors Weldon, Raymond, Neal, Jackson, Hobson, Flynn, Burke, Crown, Bell, Combs

and Bammann filed on June 11, 2018 a Motion to Dismiss Pursuant to Fed.R.Civ.P.

12(b)(2) [ECF No. 11]. The motions were referred to Magistrate Judge R. Steven

Whalen for a Report and Recommendation under 28 U.S.C. § 636(b)(1)(B).

      In a Report and Recommendation ("R&R") dated February 28, 2019 Magistrate

Judge Whalen recommended that Defendants Dimon, Lake and Directors Welcon,

Raymond, Neal, Jackson, Hobson, Flynn, Burke, Crown, Bell, Combs and Bammann’s

Motion to Dismiss be granted, and that they be dismissed with prejudice and on March

1, 2019, Magistrate Judge Whalen issued another Report and Recommendation

(“R&R”) dated March 1, 2019 recommending that Defendant JPMorgan Chase Bank,
N.A.’s Motion to Dismiss be granted and the complaint be dismissed with prejudice.

         In his R&R, the Magistrate Judge informed the parties that objections to the

R&R’s needed to be filed within 14 days of service and that a party’s failure to file

objections would waive any further right of appeal. (ECF No. 60 at 7) (ECF No. 61 at 6).

Neither party filed an objection. Because no objection has been filed in this case, the

parties waived their right to de novo review and appeal. Moreover, this Court agrees

with the thorough analysis contained in the R&R.

         Accordingly, the Court ADOPTS the Magistrate Judge’s recommendation (ECF

No. 60) that Defendants James Dimon, Marianne Lake, William C. Weldon, Lee R.

Raymond, Michael Neal, Laban Jackson, Jr., Mellody Hobson, Timothy P. Flynn,

Stephen B. Burke, James S. Crown, James A. Bell, Todd A. Combs, and Linda B.

Bammann’s Motion to Dismiss is GRANTED, and the defendants are DISMISSED

WITH PREJUDICE. The Court also ADOPTS the Magistrate Judge’s recommendation

(ECF No. 61) that Defendant JPMorgan Chase Bank, N.A.’s Motion to Dismiss is

GRANTED and the complaint is DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.

Date: March 28, 2019                                                s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge


                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 28, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager



                                                              2
